Title: To John Adams from Timothy Pickering, 28 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Trenton Augt. 28. 1798.

I have had the honor to receive your letters of the 16th 17th and 18th The original of Mr. Barnes’s letter of which you inclosed a copy came duly to my hands, just as the offices were preparing to be removed from Philadelphia. The idea which then occurred to me was, that the person referred to and all similar characters were objects of the alien law, and ought to be sent out of the country: but an embarrassment will arise, I have been apprehensive, out of the law itself, in its not authorizing the Executive to apprehend & confine, or require sureties for their going, until they can be sent off, or that they depart from the U. States.
I inclose the original letters (formerly mentioned) from Mr. Adams at Berlin being his numbers 121. 122. & 123. and one not numbered, dated June 5—His idea of a contingent stipulation with Sweden respecting neutral ships neutralizing the goods on board; strikes me as very eligible; and, as he observes, will prevent our becoming the victims to the rule, that free ships make free goods, if our enemy does not adhere to it.
I have also the honor to inclose a letter from Mr. Carnes of Franklin County in Georgia, covering certain resolutions and an address to the President of the U. States.
With great respect, I am, Sir, / Your most obt. servt.
Timothy Pickering
P.S. Mr. Pitcairn’s letter of June containing an interesting paragraph I inclose that also:

